Title: From James Madison to John Armstrong, 17 August 1814
From: Madison, James
To: Armstrong, John


        
          Aug. 17. [1814]
        
        
          To The Secy. of War
          Where, on what service & under what commission is Genl. Swartwout to be employed? If out of service as the last army Register imports, he cannot be employed without a new appointment.
          
          Wanted
          The number of men enlisted into the Rifle Corps, & not yet furnished with rifles.
          • The number of rifles on hand, according to the last returns, and the dates of those returns.
          
            J.M.
          
        
      